UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-1609


CHRISTOPHER LEE JOHNSON,

                Plaintiff - Appellant,

          v.

TIM COOK; APPLE INC.,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:15-cv-01348-GRA)


Submitted:   August 20, 2015                 Decided:   August 24, 2015


Before DUNCAN, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Lee Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher Lee Johnson appeals the district court’s order

denying      relief      on   his   civil     complaint.      The   district    court

referred this case to a magistrate judge pursuant to 28 U.S.C.

§ 636(b)(1)(B) (2012).               The magistrate judge recommended that

relief be denied and advised Johnson that failure to file timely

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

      The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                           Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v.   Arn,    474    U.S.      140   (1985).        Johnson   has   waived   appellate

review by failing to file specific objections after receiving

proper      notice.        Accordingly,       we   affirm    the   judgment    of   the

district court.

      We dispense with oral argument because the facts and legal

contentions        are   adequately     presented      in    the   materials    before

this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                              2